Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Meredith Cook appeals the district court’s order accepting the recommendation of the magistrate judge and upholding the Commissioner’s denial of her application for supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cook v. Colvin, No. 6:14-cv-01294-JMC, 2015 WL 5783562 (D.S.C. Sept. 30, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED